2/2/15

To: Judge LittleJohn

                                                                                       I    :                 en
Court of Appeals                                                                                                        •".••••
                                                                                                              ~n
                                                                                                              |T|   .-•_

                                                                                   1                          C3           f .-


Re: Court Of Appeals Number 04-14-00785-cv                                                  -^^*-              !    2— '.'•'      _
                                                                                                              CO    —       -.r-

                                                                                  -.
                                                                                            ^
Trial Court Case Number :2011-CI-15957                                                                        -o
                                                                                           •^t>   ""-—-   —
                                                                                                              z-:

                                                                                                                    —
                                                                                                                           »^
                                                                                                                           '•

Style Maryann Castro
                                                                                                          ro
                                                                                            • •-l"

Vs


Manuel Castro


Now Here Comes Appellant Maryann Castro

Motion to Relief Copy Of Fraud Agreement for Final Divorce signed 10/30/2013,Signed By Judge
Canales / Final Divorce Decree Dated 10/03/2014 Counsel Joseph Appelt/Appellee Manuel Castro Hid
Martial Asset Keough Plan Pension




Appellee Manuel Castro hid the Martial Asset Keough Plan Pension, on the day of Agreement for Final
Divorce signed by Judge Canales if you read it Counsel Joesph Appelt took part of this injustice.

See Copy of Final Divorce Decree Signed By Judge Janet Little John 10/03/2014

Appellee Manuel Castro committed fraud in hiding the Keough Plan Pension, to hurt Appellant
MaryAnn Castro.

Appellant Maryann Castro is seeking monetary damages due to fraud, to hurt Appellant Maryann
Castro causing extreme stress, financial hardship, fraud in the Community overvalue martial Property
350,000 to gain40,000 fraud equity, Hiding Martial Asset Keough Plan Pension.

Appellant Maryann Castro prays for the Court to award her spousal maintence, and relief

Respectfully           gjZA^f- 2_/^y(r~
Maryann Castro - Appellant pro se     830-496-0133

1501 Olive


Jourdanton Texas 78026


Pacattitude2014@gmail.com